Name: Commission Regulation (EEC) No 937/84 of 5 April 1984 opening an invitation to tender for the refund for the export of common wheat not intended for human consumption to countries of zones I, II a), III, IV, V, VI, VII a), VII c), the German Democratic Republic and the Iberian Peninsula
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 96/ 14 Official Journal of the European Communities 6 . 4 . 84 COMMISSION REGULATION (EEC) No 937/84 of 5 April 1984 opening an invitation to tender for the refund for the export of common wheat not intended for human consumption to countries of zones I, II a), III , IV, V, VI, VII a), VII c), the German Democratic Republic and the Iberian Peninsula minimum quantity to be tendered for and a time limit and form for the communication of tenders submitted to the competent authorities ; Whereas, in view of the quantities of treating products available, various methods should be proposed ; Whereas, to facilitate supervision, it is necessary that treating operations should be carried out in the country where the customs export formalities are completed and that a specific document attesting to the treating operations should be presented in order to obtain payment of the refunds ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1 45 1 /82 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas there is a demand on the world market for common fodder wheat not intended for human consumption ; whereas, in view of the market situa ­ tion , specific management measures should be taken to meet the said demand and to open, in respect of common wheat not intended for human consumption , an invitation to tender for the export levy provided for in Article 5 of Regulation (EEC) No 2746/75 ; Whereas the detailed procedural rules governing invi ­ tations to tender for export levies in the cereals sector are laid down in Commission Regulation (EEC) No 279/75 (4), as amended by Regulation (EEC) No 2944/78 ( s) ; whereas the commitments on the part of the tenderer include an obligation to lodge an applica ­ tion for an export licence ; whereas compliance with this obligation may be ensured by requiring tenderers to lodge a tendering security of 20 ECU per tonne when they submit their tenders ; whereas this arrange ­ ment should prevent any disturbance of the market in intervention wheat not intended for human consump ­ tion ; Whereas, in order to ensure equal treatment of all concerned, provision should be made so that all the licences issued have the same period of validity ; Whereas, in order to ensure the smooth operation of the tendering procedure , it is necessary to prescribe a HAS ADOPTED THIS REGULATION : TITLE I Tendering procedure Article 1 1 . Tenders shall be invited for the refund of the export levy provided for in Article 5 of Regulation (EEC) No 2746/75 . 2. The invitation to tender shall relate to common wheat treated by one of the methods referred to in ' Article 8 of this Regulation and not intended for human consumption , ror export to countries of zones I , II a), III , IV, V, VI, Vila), VII c), the German Democratic Republic and the Iberian Peninsula. 3 . The invitation shall remain open until 30 May 1984 . During this period weekly awards shall be made, for which the time limits for the submission of tenders shall be as prescribed in the notice of invitation to tender. Article 2 A tender shall be valid only if it relates to a quantity of not less than 1 000 tonnes . Article 3 The security referred to in Article 3 of Regulation (EEC) No 279/75 shall be 20 ECU per tonne . (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 164, 14 . 6 . 1982, p. 1 . ( 3) OJ No L 281 , 1 . 11 . 1975 , p. 78 . (4) OJ No L 31 , 5 . 2 . 1975, p. 8 . ( 5) OJ No L 351 , 15 . 12 . 1978 , p . 16 . 6 . 4 . 84 Official Journal of the European Communities No L 96/ 15 indicates a rate of refund equal to or less than such maximum export refund. Article 6 Tenders submitted must reach the Commission through the intermediary of Member States not later than one and a half hours after the expiry of the period for the weekly submission of tenders as speci ­ fied in the notice of invitation to tender. They must be communicated in the form indicated in Annex I. If no tenders are received, Member States shall so inform the Commission within the time limit speci ­ fied in the preceding paragraph . Article 7 The time limits fixed for the submission of tenders shall correspond to Belgian time . Article 4 1 . By way of derogation from Article 21 ( 1 ) of Commission Regulation (EEC) No 3183/80 ('), export licences issued under Article 8 ( 1 ) of Regulation (EEC) No 279/75 shall , for the purpose of determining their period of validity, be deemed to have been issued on the day on which the tender was submitted . 2 . Export licences issued in connection with this invitation to tender shall be valid from their date of issue , as defined in paragraph 1 , until the end of the second month following that of issue . 3 . By way of derogation from Article 9 of Regula ­ tion (EEC) No 3183/80 , the rights arising from the licences referred to in paragraph 2 shall not be trans ­ ferable . 4 . One of the following entries shall appear in box 12 of both the licence application and the licence :  'Common wheat not intended for human consumption , exported pursuant to Regulation (EEC) No 937/84 .'  'BlÃ ¸d hvede, der ikke er bestemt til konsum, og som udfÃ ¸res i forbindelse med forordning (EÃF) nr . 937/84 .'  'Nicht zum Nahrungsverbrauch bestimmter Weichweizen , der im Rahmen der Verordnung (EWG) Nr. 937/84 ausgefÃ ¼hrt wird .'  'Ã Ã ±Ã »Ã ±Ã ºÃ Ã  Ã Ã ¯Ã Ã ¿Ã  Ã ¼Ã · ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã ³Ã ¹Ã ± Ã ±Ã ½Ã ¸Ã Ã ÃÃ ¹Ã ½Ã ® Ã ºÃ ±Ã Ã ±Ã ½Ã ¬Ã »Ã Ã Ã · ÃÃ ¿Ã Ã µÃ ¾Ã ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã Ã Ã ± ÃÃ »Ã ±Ã ¯Ã Ã ¹Ã ± Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹ ­ Ã Ã ¼Ã ¿Ã  ( Ã Ã Ã ) Ã ±Ã Ã ¹9 . 937/84.'  'Froment tendre non destine Ã la consommation humaine exportÃ © dans le cadre du rÃ ¨glement (CEE) n 0 937/84.'  'Frumento tenero non destinato al consumo umano, esportato in base al regolamento (CEE) n . 937/84.' TITLE II Obligations of the successful tenderer and condi ­ tions relating to the export of the product Article 8 The successful tenderer shall treat the common wheat by one of the reference methods described in Annex II . The treating operations shall take place in the Member State in which the customs export formalities are carried out. Article 9 The competent body of the exporting Member State shall , by means of on-the-spot inspections, monitor the treating operations referred to in Article 8 and shall take the necessary samples . Upon completion of the treating operations, a docu ­ ment certifying that the common wheat has been treated in accordance with the provisions of this Regu ­ lation shall be drawn up in at least two copies . The said certificate shall contain at least the following information :  an identification number,  the name of the tenderer,  the quantity treated ,  the method of treating used,  the date of issue . The first copy of the certificate shall be remitted to the customs upon completion of the export formalities . The second copy of the certificate shall be kept by the inspection body .  'Niet voor menselijke consumptie bestemde zachte tarwe, uitgevoerd in het kader van Verordening (EEG) nr. 937/84 .' Article 5 1 . Pursuant to Article 5 of Regulation (EEC) No 279/75 , the Commission shall decide, under the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 :  to fix a maximum export refund, taking account in particular of the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2746/75, or  to make no award . 2 . Where a maximum export refund is fixed, a contract shall be awarded to any tenderer whose tender (') OJ No L 338 , 13 . 12 . 1980 , p. 1 . No L 96/ 16 Official Journal of the European Communities 6 . 4 . 84 The identification number of the certificate shall be indicated on the export document used to obtain the refund and the certificate itself shall be sent by the customs direct to the body responsible for paying the refund . Article 10 Without prejudice to Article 7 ( 1 ) (a) and (c) of Regula ­ tion (EEC) No 279 /75, the security referred to in Article 3 of this Regulation shall be released only in respect of those quantities for which :  the certificate referred to in Article 9 has been produced, and  the proof defined in Article 20 of Commission Regulation (EEC) No 2730/79 (') has been submitted within the period stipulated in Article 31 of the same Regulation . Article 11 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 April 1984. For the Commission Poul DALSAGER Member of the Commission ANNEX I Weekly tender for the refund for the export of common wheat not intended for human consumption to countries of zones I , II a), III , IV, V, VI , VII a), VII c), the German Demo ­ cratic Republic and the Iberian Peninsula . (Closing date for the submission of tenders (date/time) Number of tenderers Quantity in tonnes Amount of export levy in national currency per tonne  )1 3 1 2 3 4 .5 etc . (&lt;) OJ No L 317 , 12 . 12 . 1979 , p. 1 . 6 . 4 . 84 Official Journal of the European Communities No L 96/ 17 ANNEX II Reference methods for treating common wheat Method No 1  Colouring with Patented Blue V 1 . Dissolve either 30 grams of colouring matter of 80 % concentration or 51 grams of colouring matter of 50 % concentration of Patented Blue V (Schulz No 826, EEC No E 131 ) (') in at least 2,5 litres and at most three litres of pure water. 2. Colour 100 kilograms of wheat from the quantity to be treated with the amount of solution prepared in accordance with paragraph 1 . 3 . Mix 90 kilograms of wheat to be treated with at least 10 kilograms of grains coloured as indicated in paragraph 2, so that they are uniformly dispersed in the total mass . Method No 2  Colouring with (brilliant) green The wheat must be treated with the colouring matter listed below in such a manner that the said wheat shall contain a quantity of colouring matter at least equal to that shown in column 4 and evenly distributed, so that at least 5 % of the grains shall be coloured and distributed throughout the whole quantity . TABLE OF COLOURING MATTER Common name of dye Scientific name Colour index (1956) No Minimum quantity in parts per million by weight 1 2 3 4 Green S Sodium salt of di-( £-dimethylamino ­ phenyl)-2-hydroxy-3 ; 6-disulphonaphty ­ methanol anhydride 44 090 20 Method No J  Addition of fish oil or fish liver (a) Fish oil or fish liver, filtered, not deodorized, not decolourized, with no additives . (b) Characteristics : minimum iodine content : colour content : acidity between : maximum point of solidification : 120, 7-14 (GÃ ¤rtner) or 5-19 (FAC), 3 and 4 % , 10 C C. (c) Minimum quantity to be used per tonne of wheat to be treated : four kilograms. (d) The treating apparatus must be such that at all times the oil is evenly distributed throughout the wheat. (e) The temperature of the oil used must be kept at a level sufficient to ensure such even distribution . (') The definition of Patented Blue V is given in the Council Directive on the approximation of rules of Member States on colouring matters for use in foodstuffs intended for human consumption (OJ No 115, 11 . 11 . 1962, p. 2645/62). Patented Blue V of 50 % concentration is marketed in the Federal Republic of Germany as 'Lebensmittelblau Nr. 3 '.